Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of species duocarmycin and cetuximab in the reply filed on 05/02/2021 is acknowledged. Claims 1-15 are pending and currently under consideration. 

Information Disclosure Statement
2. The information disclosure statement filed on 12/13/2018 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Sequence Compliance
3. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification (see, e.g., paragraph [0017] on page 5) and drawings (see, e.g., Fig. 1a) have been identified with a SEQ ID NO.
All the amino acid sequences appearing in the specification and drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description 

Drawings
4. The drawings filed on 12/13/2018 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

The specification discloses an antibody drug conjugate consists of tetravalent conjugate comprising a bispecific cetuximab x anti-cotinine scFv and a bivalent cotinine binding peptide cross-linked with duocarmycin (Fig. 1a; Example 2; Example 6; page 26, Experimental example 1). The anti-cotinine scFv comprises the heavy chain of SEQ ID NO: 1 and the light chain of SEQ IS NO: 2 (page 5, the first paragraph). The specification discloses four peptides (6-18 amino acids in length) cross-linked with two cotinines, GSKGSK, GGGGSKGGGGSK, GSKGSKGSKGSKK, GGGSGGGSKGGGSGGGSK (page 5, paragraph [0017]; Example 5). Such a disclosure is insufficient to support the broad genus of and thus the genus of antibody drug conjugates. 
The prior art teaches an anti-cotinine antibody and a cotinine-conjugated compound (Kim et al., BMB Rep 47(3):130-134, 2014). The prior art also teaches a bispecific Her2 x cotinine antibody in combination with cotinine (histidine)2-iodine J. Cancer Res. Clin. Oncol. 140:227-233, 2014; in particular Fig. 1). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-cotinine scFvs and peptides crossed linked with cotinine might be. Since the common characteristics/features of other variants are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-cotinine scFvs and peptides crossed linked with cotinine and thus the genus of antibody drug conjugates.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the antibody drug conjugates and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the antibody drug conjugates and the methods of using the genus of the antibody drug conjugates.
 
Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8. Claims 5, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 5 recites “between CH3 domain and he anti-cotinine single chain variable fragment (scFv)”. It is unclear where the CH3 domain is located, rendering the claim indefinite. 
 Claim 14 is drawn to a method for treating cancer comprising a step of treating an effective dose of the antibody drug conjugate of claim 1 into an animal. The claim does not set forth an active and meaningful step of treating a cancer patient, such as administering a therapeutically effective dose of the antibody drug conjugate of claim 1 to a cancer patient. Likewise, claim 15 does not set forth an active step on how to enhance a half-life of a drug. 

Relevant Art
9. The following post-filing date art made of record is considered pertinent to Applicants’ disclosure:
(i). Jin et al., An anti-EGFR × cotinine bispecific antibody complexed with cotinine-conjugated duocarmycin inhibits growth of GFR-positive cancer cells with KRAS mutations. Experimental & Molecular Medicine 50:67, pages 1-14, 2018.
(ii). Kim et al., Bispecific anti-mPDGFRβ x cotinine scFv-Cκ-scFv fusion protein and cotinine-duocarmycin can form antibody-drug conjugate-like complexes that exert cytotoxicity against mPDGFRβ expressing cells. Methods 154: 125-135, 2019.

Conclusion
10. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
May 19, 2021